Appellant complains in this motion alone of the insufficiency of the testimony. The statement of facts is short, containing the testimony of only two witnesses, Joe White, the sheriff, and E. C. Ritchie, his deputy. Appellant's car seemed to have been stopped about five miles east of Gatesville in Coryell County, and as the sheriff and his car approached the point where appellant was, he started off at a high rate of *Page 193 
speed, and, according to the testimony, he seemed to have increased such speed until he was moving at the rate of seventy-five or eighty miles per hour. In his flight he soon reached Gatesville, and reducing his speed to about sixty miles per hour, he went through the town. He again accelerated his speed to about seventy miles until he struck a muddy road, and in his haste he finally got out of the ruts in the road and mired down in the mud, and was captured by the sheriff. Both of the officers place his speed at about the same rate, and he would doubtless have outdistanced them had it not been for the unfortunate selection of the muddy road. It seems to us that his complaint should have been directed to the Highway Department relative to the upkeep of the muddy highways rather than to the sufficiency of the evidence.
It seems to us that the evidence is sufficient, and the motion will be overruled.